Rogers, J.
All the exceptions resolve themselyes into one, viz., the competency of the testimony of E. P. Hughes, admitted to testify in favour of the defendant. It is said, that *300the certificate of bankruptcy is not of itself sufficient to prove that he is a bankrupt; but that the whole record must be produced. This would be very inconvenient and expensive, and would not, that I can perceive, serve any good purpose whatever; besides, it seems to me, from the fourth section of the bankrupt law, the certificate of itself is made competent evidence of the fact of bankruptcy. If, as has been suggested, the record contains any thing favourable to the plaintiff, there is nothing to prevent him from giving it in evidence.
It is contended, that Hughes is interested in the event of the suit, as it increases a fund in which he may participate. If it did, the objection would be fatal; but this cannot be, for let this suit go as it may, it does not decrease the debt ascertained to be due, or the judgment against the witness ; nor is he liable in any suit hereafter to be brought by the defendant against him, as his debt is provable on the commission.
It is further said, he is a party to the suit; and on that ground, as is ruled in Wolf v. Fink, 1 Barr, 435, incompetent. If he were a party, Wolf v. Fink would apply. But he is no party to the suit; for although this is a scire facias on a judgment to which Hughes is a party, yet that record is but inducement to this action, which is between different parties. As to the subject-matter, it is pertinent testimony, because it proves that the original debt, for payment of which defendant was sued, is satisfied.
Judgment affirmed.